NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 MOTOROLA MOBILITY LLC (formerly known as
         Motorola Mobility, Inc.),
               Appellant,

                           v.

     INTERNATIONAL TRADE COMMISSION,
                 Appellee,

                         AND

                    APPLE INC.,
                      Intervenor.
                ______________________

                      2012-1666
                ______________________

   Appeal from the United States International Trade
Commission in Investigation No. 337-TA-745.
                ______________________

              Decided: January 10, 2014
               ______________________

    EDWARD J. DEFRANCO, Quinn Emanuel Urquhart &
Sullivan, LLP, of New York, New York, argued for appel-
lant. With him on the brief were ALEXANDER RUDIS and
MATTHEW A. TRAUPMAN; CHARLES K. VERHOEVEN, of San
2                            MOTOROLA MOBILITY LLC   v. ITC



Francisco, California, and DAVID A. NELSON, of Chicago,
Illinois.

    MEGAN M. VALENTINE, Attorney-Advisor, Office of the
General Counsel, United States International Trade
Commission, of Washington, DC, argued for appellee.
With her on the brief were PAUL R. BARDOS, Acting Gen-
eral Counsel, and WAYNE W. HERRINGTON, Assistant
General Counsel. Of counsel was ANDREA C. CASSON,
Assistant General Counsel for Litigation.

    MARK S. DAVIES, Orrick, Herrington & Sutcliffe LLP,
of Washington, DC, argued for intervenor. With him on
the brief were T. VANN PEARCE and DANIEL HABIB of
Washington, DC; and E. JOSHUA ROSENKRANZ, of New
York, New York. Of counsel on the brief were MARK G.
DAVIS and BRIAN E. FERGUSON, Weil, Gotshal & Manges
LLP, of Washington, DC; and MATTHEW D. POWERS,
Tensegrity Law Group LLP, of Redwood Shores, Califor-
nia. Of counsel were BRIAN BUROKER, Gibson, Dunn &
Crutcher, of Washington, DC; JOSH KREVITT, of New York,
New York; and HERVEY MARK LYON, of Palo Alto, Califor-
nia; ANNE MARIE CAPPELLA, Weil, Gotshal, & Manges,
LLP, of Redwood Shores, California; and KATHERINE M.
KOPP, Orrick, Herrington & Sutcliffe, LLP, of Washing-
ton, DC.
                ______________________

     Before PROST, BRYSON, and REYNA, Circuit Judges.
REYNA, Circuit Judge.
    Motorola Mobility LLC (“Motorola”) appeals the In-
ternational Trade Commission’s determination that Apple
Inc. (“Apple”) did not violate § 337 of the Tariff Act of
1930, as amended, 19 U.S.C. § 1337. The Commission
found that the accused mobile devices imported and sold
by Apple did not infringe claim 12 of Motorola’s U.S.
Patent No. 6,272,333 (“’333 patent”) and that Motorola
MOTOROLA MOBILITY LLC   v. ITC                             3



failed to establish the technical prong of the domestic
industry requirement. Because these conclusions of the
Commission were supported by substantial evidence, we
affirm.
                                 I.
    Motorola’s ’333 patent describes “a method and appa-
ratus in a wireless communication system for controlling
a delivery of data from a fixed portion of the wireless
communication system to a subscriber unit.” ’333 patent
col. 1 ll. 8-10. In general, the invention insures that
subscriber units are sent information over the wireless
network that the subscriber unit can utilize. Id. col. 1 ll.
20-29. This is particularly important because subscriber
units have become increasingly customizable and it would
be inefficient to occupy network resources attempting to
send information to a subscriber unit that was not config-
ured to accept or properly utilize the information.
    One “aspect of the present invention” is to control the
flow of information to subscriber units by maintaining a
registry of the applications accessible to the subscriber
unit and communicating information regarding the acces-
sibility of those applications to the fixed portion of the
wireless communications network. As such, the ’333
patent discloses a subscriber unit that contains a “pro-
cessing system . . . programmed to maintain an applica-
tion registry for registering applications accessible to the
subscriber unit.” Id. col. 2 ll. 18-20. In response to a
change in the accessibility of an application, the subscrib-
er unit will “update the application registry and control
the transmitter [of the subscriber unit] to communicate
the change to the fixed portion of the wireless communica-
tion system.” Id. col. 2 ll. 20-24. This process is described
in Figure 4 of the ’333 patent:
4                               MOTOROLA MOBILITY LLC    v. ITC




    At step 404, the subscriber unit “registers the applica-
tions accessible to the subscriber unit . . . into the applica-
tion registry 226.” Id. col. 5 ll. 26-30. At step 406, “[t]he
processing system 206 then monitors the status of the
subscriber unit 122 to determine 406 whether a change in
the accessibility of an application has occurred, e.g.,
through the installation of a new application, or through
coupling the subscriber unit 122 to a previously uncoupled
external device 230, or through uncoupling the subscriber
unit 122 from a previously coupled external device 230.”
Id. col. 5 ll. 30-37.
     If a change in the accessibility of an application has
occurred at step 408, then the subscriber unit updates the
application registry (step 410), and communicates the
change to the fixed portion of the network (step 412). Id.
col. 5 ll. 37-48. The received information allows the fixed
portion of the network to control the delivery of data to
the subscriber unit in accordance with the goals of the
invention. Id. col. 2 ll. 10-13.
    The present appeal involves only claim 12 from the
’333 patent. That claim recites:
        12. A subscriber unit in a wireless communi-
    cation system for controlling a delivery of data
    from a fixed portion of the wireless communica-
    tion system, the subscriber unit comprising:
        a receiver for receiving the data;
MOTOROLA MOBILITY LLC   v. ITC                           5



       a processing system coupled to the receiver for
           processing the data; and
       a transmitter coupled to the processing sys-
           tem for communicating with the fixed por-
           tion of the wireless communication
           system,
       wherein the processing system is programmed
          to:
           maintain an application registry compris-
              ing a list of all software applications
              that are currently accessible to the
              subscriber unit; and
           in response to a change in accessibility of
               an application,
               update the application registry; and
               control the transmitter to communi-
                   cate the change to the fixed por-
                   tion of the wireless communication
                   system.
    The Administrative Law Judge (ALJ) issued an initial
determination (ID) that provided five grounds for reject-
ing Motorola’s position, including four related to non-
infringement and one related to domestic industry. The
Commission affirmed the ALJ’s ID finding of no violation
of section 337, but did so based on “modified reasoning.”
The Commission’s modified reasoning relied on two
grounds for finding non-infringement of claim 12 and also
concluded that Motorola had not satisfied its burden of
demonstrating that its Droid 2 product satisfied the
technical prong of the domestic industry requirement.
   Motorola appeals the non-infringement and technical-
prong findings by the Commission. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(6).
6                             MOTOROLA MOBILITY LLC   v. ITC



                            II.
     The parties’ infringement dispute involves the con-
struction of the claim limitations that require the “sub-
scriber unit” be “programmed to . . . , in response to a
change in accessibility of an application, update the
application registry; and control the transmitter to com-
municate the change to the fixed portion of the wireless
communication system.” Although various aspects of this
claim element were construed by the Commission, the
dispositive claim construction issue concerns the correla-
tion between “a change in accessibility” and what must be
programmed to occur in response to “a change in accessi-
bility.”
    Apple argues that the claim requires every change in
accessibility to trigger an update to the registry and a
communication to the fixed portion of the network.
Motorola, on the other hand, argues that Apple’s products
infringe because they are programmed (1) “in response to
a change in accessibility of an application,” (2) to com-
municate “the change” in accessibility of an application to
the “fixed portion of the wireless communication system.”
According to Motorola, claim 12 does not require commu-
nication of every change in accessibility of an application,
as long as the mobile device communicates in response to
some changes in accessibility.
    On appeal, Motorola argues that the accused devices
meet the disputed claim limitation when a push-enabled
application is deleted from the mobile device. According
to Motorola, a deletion causes an update to the applica-
tion registry in the accused devices and a communication
to the fixed portion of the network cancelling push notifi-
cations for the deleted application. Put simply, the
change in accessibility of deletion is not the change in
accessibility that is communicated to the fixed portion of
the network. Rather, what is communicated to the fixed
portion of the network is a message indicating that push
MOTOROLA MOBILITY LLC   v. ITC                            7



notifications for the application should be cancelled. This
message only indicates that push notifications have been
cancelled for the application; it does not inform the fixed
portion of the network that the application has been
deleted.
    Motorola’s infringement theory necessarily relies on
two changes in accessibility that occur on the accused
devices—one change associated with deletion of a push-
enabled application and a different change in accessibility
regarding cancellation of push notifications. This theory
is not consistent with the claim’s limitations. The Com-
mission’s finding that the accused devices do not infringe
claim 12 of Motorola’s ’333 patent is therefore supported
by substantial evidence.
     To the extent that Motorola suggests that the claim
covers devices in which one change in accessibility (e.g.,
deletion of an application) causes an update to the regis-
try and another change in accessibility (e.g., disabling
push notification) is communicated to the fixed portion of
the wireless system, that argument is not supported by
the claim, which requires that the registry be updated in
response to “a” change in accessibility and that the
transmitter communicate “the” change in accessibility,
i.e., the change that resulted in updating the registry.
Motorola’s argument fails because Motorola has not
identified a single change in accessibility in the accused
Apple devices that causes both an update to the applica-
tion registry and a communication of the change in acces-
sibility to the fixed portion of the wireless network as
required by the asserted claim.
    Motorola relies on the proposition that the word “a” in
patent claims generally means “one or more.” As a gen-
eral rule, the indefinite article “a,” when used in conjunc-
tion with the open transitional word “comprising,” carries
the meaning of “one or more.” TiVo, Inc. v. EchoStar
Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008).
8                             MOTOROLA MOBILITY LLC   v. ITC



But this general rule does not apply when the context of
the use of “a” within the claim clearly demonstrates that
it is limited to the singular. Id. See also Norian Corp. v.
Stryker Corp., 432 F.3d 1356, 1359 (Fed. Cir. 2005).
    Here, the claim uses the open transition “comprising”
and further recites “a change in accessibility.” However,
the remaining context of the claim indicates that the
recited “a change in accessibility” does not reach subscrib-
er units where one change in accessibility triggers an
update to the application registry and a second change in
accessibility triggers a communication of the change to
the fixed portion of the wireless network. First, the claim
uses the term “and” and not “or” to describe what must
occur in response to “a change in accessibility,” thereby
indicating a conjunctive requirement within the claim.
See TIP Sys., LLC v. Phillips & Brooks/Gladwin, Inc.,
529 F.3d 1364, 1376 (Fed. Cir. 2008) (construing claim as
requiring two connections with a single component be-
cause the claim used the conjunction “and” when reciting
the two distinct connections to that single component).
This conclusion is further consistent with the teachings in
the specification, including the method described in figure
4 where a single change in accessibility causes both an
update to the application registry and a communication of
the change to the fixed portion of the network.
    Second, the claim requires that “the change” be com-
municated to the fixed portion of the wireless network.
Since the only antecedent basis for this change derives
from the phrase “a change in accessibility,” the change
that causes an update to the application registry must be
the same change that is communicated to the fixed por-
tion of the wireless network. Accordingly, the disputed
claim limitation requires at least one change in accessibil-
ity that alone causes both an update to the application
registry and a communication of that specific change in
accessibility to the fixed portion of the wireless network.
MOTOROLA MOBILITY LLC   v. ITC                             9



     The parties do not materially dispute the relevant op-
eration of the accused functions of Apple’s mobile devices.
In short, these functions include two distinct changes in
accessibility: (1) the change in accessibility associated
with the installation or deletion of an application and
(2) the change in accessibility associated with authorizing
or cancelling push notifications. 1 These different changes
in accessibility trigger different responses on the accused
devices. When an application is installed or deleted on
the accused devices, the application is added to or re-
moved from the list of applications currently installed on
the device, but there is no communication to the fixed
portion of the wireless network regarding the act of instal-
lation or deletion. When a user authorizes push notifica-
tions for an application that has already been installed,
the accused devices send a communication to the fixed
portion of the network communicating the authorization
to receive push notifications, but this change in accessibil-
ity does not cause an update to the list of applications on
the devices. 2 If a user thereafter cancels authorization of
push notifications, the accused devices send a communica-
tion to the fixed portion of the network communicating


    1    During oral argument, Motorola’s counsel stated
that authorizing or cancelling push notifications was a
change in accessibility:
    Q: Are you arguing that registering or unregister-
        ing for push notifications is a change in acces-
        sibility as used within the claims?
    A: Yes, your honor.
Appeal        Hr’g     at     12:26-36,     available     at
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
12-1666.mp3.
    2    To receive push notifications, a push-enabled ap-
plication must first be installed on the device and the user
must thereafter authorize the application to receive push
notifications.
10                             MOTOROLA MOBILITY LLC   v. ITC



the cancellation but there is no update to the list of appli-
cations.
                            III.
    The Commission also found that Motorola failed to
satisfy its burden for establishing the technical prong of
the domestic industry requirement. The test for the
technical prong is essentially the same as that for in-
fringement, i.e., a comparison of the alleged domestic
product against the asserted claims. Alloc, Inc. v. Int’l
Trade Comm’n, 342 F.3d 1361, 1375 (Fed. Cir. 2003).
Motorola relied on its Droid 2 product and argued that it
practices all elements of claim 12. The Commission
disagreed, concluding that Motorola had not presented
sufficient evidence to demonstrate a causal connection
between a change in accessibility of an application on the
Droid 2 and a communication of the change in accessibil-
ity without any further intervening action by the user.
    The installation and deletion of applications and the
registering and unregistering for push notifications on
Motorola’s Droid 2 have the same relevant features as the
corresponding operations on the accused Apple devices. 3
As with infringement, Motorola’s arguments in satisfac-
tion of the technical prong rely on two distinct changes in
accessibility to satisfy the limitations of claim 12. But,
this is inconsistent with the claim’s requirements that



     3   During the hearing, Motorola’s counsel conceded:
    The domestic industry issue rises and falls with
    infringement. So, there is parity between the ac-
    cused products and how they operate from the
    perspective of the claims and the domestic indus-
    try product, the Droid 2.
Appeal      Hr’g     at    12:50-13:03,    available    at
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
12-1666.mp3.
MOTOROLA MOBILITY LLC   v. ITC                           11



there be at least one change that alone triggers both an
update to the application registry and for that specific
change to be communicated to the fixed portion of the
network. As such, there was substantial evidence to
support the Commission’s finding that Motorola failed to
satisfy the technical prong of the domestic industry re-
quirement.
                             IV.
    We have considered the parties’ other arguments, but
they do not affect the outcome of our decision. We there-
fore affirm the Commission’s determination that Apple
did not violate § 337 of the Tariff Act of 1930, as amended,
19 U.S.C. § 1337, in connection with Motorola’s ’333
patent.
                        AFFIRMED
                           COSTS
   Each side shall bear its own costs.